The General Assembly at its seventy-first session holds special significance for Samoa and the Pacific region. At the helm of the General Assembly for the first time ever is a Pacific Islander and diplomat from Fiji, His Excellency Ambassador Peter Thomson. The Pacific is often considered a region of peace and tranquillity, but such credit belies the diverse and enormous challenges that we face daily, as a group and as island States. The focus of your presidency, Sir, on the collective implementation of all the Sustainable Development Goals (SDGs) is therefore a timely and fitting catalyst to help transform our region’s numerous challenges into real and lasting opportunities. Samoa congratulates you on your election as President of the General Assembly and lends its full support to the agenda that will guide our work during your tenure.
This general debate is the Secretary-General’s final one before he steps down after a decade of service to the cause of humankind. From Samoa’s perspective, Mr. Ban Ki-moon has been, and continues to be, a true champion of and persistent advocate for issues that are of immense significance to small island developing States (SIDS). His passionate leadership on climate change — the undisputed priority concern of every Pacific island country and territory — has endeared him to the Pacific region. Equally memorable is the rare distinction he holds as the only Secretary-General in the 71-year history of the United Nations who has ever visited the Pacific region twice during his term of office. That is no mean feat, given the constraints of isolation and travel.
In September 2011, the Secretary-General attended the Pacific Islands Forum Leaders summit in New Zealand, visiting Solomon Islands and Kiribati along the way. There he witnessed at first hand both the scars and excessive damage to the physical landscape and coastlines caused by climate change, on the one hand, and, on the other, the resilience and sheer determination of Pacific peoples on the front lines of climate change to ensure the survival of some of the islands and their continued existence as sovereign nations.
Later, in 2014, Samoa’s isolation and lack of political clout in the global arena were bridged when Mr. Ban Ki-moon, together with the entire Chief Executive Board, visited to attend the United Nations Conference on Small Island Developing States hosted by Samoa on behalf of the Pacific region. On his arrival Mr. Ban was welcomed as “His Excellency the Secretary-General of the United Nations”. A few days later on his departure, he was fondly bid farewell as “Afioga Tupua Ban Ki-moon”, after he was conferred the princely title of Tupua. Such events are now a memorable part of our history. The close rapport between the Secretary- General and our region was further evidenced this morning when Pacific leaders met with him as part of our yearly meetings in New York — a much-anticipated event, which has become an annual feature of our September calendar.
I would like to add that as this chapter in the Secretary-General’s and Samoan chief’s life of service to multilateralism draws to a close, we thank him for his principled leadership and robust advocacy with regard to issues that affect and have an impact on our islands and peoples personally and directly. We wish him well in his future calling and trust that his successor will embrace and continue his legacy, especially in the context of climate change and the much anticipated Paris Agreement, which is about to enter into force. Should he find that prospects are hard to come by, he should remember that he has the Tupua dominion in Samoa.
Last year, we agreed on a number of global agendas, outcomes and agreements. They represent our hopes for solutions to address the issues before our Assembly, ranging from sustainable development to climate change, from disaster-risk resilience to development financing and from humanitarian challenges to peace and security. Collectively, they represent the totality of our needs and priorities, including the means to achieve them. Every issue is important and all are interconnected. None should be considered to be subordinate to any another, to be marginalized, abandoned or sidelined. They deserve to be implemented through an all-inclusive approach to ensure that they will be addressed and treated equally. Only then can one say with some level of comfort that, in the implementation of our new sustainable agenda, no one will be left behind.
That is the backdrop and the reality against which the world is anxiously awaiting the selection of Mr. Ban Ki-moon’s successor in the task of steering the United Nations during the critical implementation phase of our inspirational goals. It is a mammoth task, but not an impossible one.
As the search for a new Secretary-General is gaining momentum, an appointment appears imminent. Yet in this all-important process, Samoa, like others, is largely a bystander and an observer — not by choice, but by design. Like the majority of Member States, Samoa hopes that the current selection practice will be reformed soon to give the wider membership a more active role in selecting who the head of their Organization should be. We can only hope for the institutionalization of best practices.
Samoa expects the new Secretary-General to be independent and not beholden to the priorities and influences of those who will sanction the appointment. The Secretary-General should treat each and every Member State equally and accord the same level of attention and priority to their issues and concerns, regardless of their size, political influence or economic might. We look forward to welcoming and working closely with the new appointee. We are confident that new leadership will usher in a spring of hope that will provide a tailored and fit-for-purpose Secretariat for the challenging task at hand. Only in true partnership can Member States and the Secretariat work in concert to accelerate the implementation of the 2030 Agenda for Sustainable Development.
We are greatly encouraged by the demonstrable commitment and political will to transform the Paris Agreement on Climate Change into reality and that it is poised to enter into force sometime soon. That is a welcome and positive development, especially from the perspective of all island nations, given the extent to which impacts of climate change are already being felt. When cyclones and natural disasters are happening more frequently and with greater intensity in our part of the world, as witnessed recently in Vanuatu and Fiji, the early entry into force of the Paris Agreement is everyone’s top priority. As vulnerable small island developing States, we cannot afford to lose the hard- earned gains of many years. We applaud the leadership shown by Member States that have ratified the Paris Agreement or pledged to do so soon so that it can enter into force in record time.
The science of climate change is quite clear and unequivocal. The political will to accelerate the early operationalization of the Paris Agreement is now evident. But signing and ratifying the climate agreement are the easy and early achievables. Delivering on promises and making good on commitments and undertakings pledged are the seal of true leadership. We need to match the political will with the provision of adequate resources that are easily accessible so that the climate pledges already submitted to the United Nations can be used to facilitate early implementation of all efforts to reduce greenhouse-gas emissions without delay.
The coordinated management and utilization of the Global Environment Facility, the Adaptation Fund and the newly established Green Climate Fund, as well as the complementarity offered by other funding sources, both private and public, will become all the more critical in the implementation phase. The challenge has been raised for the Green Climate Fund and other funding institutions to assist small island developing States in accessing resources through a streamlined and simplified project cycle and approval process.
Addressing climate change is everyone’s responsibility, not a monopoly reserved solely for Governments. In 2015, we boldly declared a shared commitment to stronger global efforts to ensure that all people have a right to live in dignity, free from want and fear. The Sustainable Development Goals were not just visionary goals or mere aspirations; they are designed to provide for basic human needs of all people in an achievable manner within our lifetime. Our optimism was rooted in a culture of shared responsibility and a belief in humankind. Achieving the SDGs will not be easy without the support of our development partners. Sustainable development requires sustained efforts and commitment. Partnerships with the donor community require mutual trust and understanding.
The 2030 Agenda integrating the three pillars of sustainable development is not just a preferable option: it is the only option. Samoa volunteered to report on its implementation of the new global agenda during this year’s high-level political forum on sustainable development, less than a year after the Agenda was adopted. In addition to offering to share its experience with the wider United Nations membership, Samoa was also eager to benefit and learn from the experiences of the other 21 States that were reviewed.
The SIDS Accelerated Modalities of Action Pathway is an integral part of our wider 2030 Agenda. It represents a dedicated road map for SIDS to make
the transition from the Millennium Development Goals to the SDGs and for the eventual achievement of the 17 new Goals. Our new Agenda highlights partnerships as an important part of Sustainable Development Goal 17; indeed, partnerships are the very means of implementation. With the SIDS Partnership Framework already launched, it is important that all SIDS development partners and United Nations agencies are actively and constructively engaged and that the platform continues to be supported, monitored and reported on regularly.
Different partnership modalities will be forged from time to time, depending on SIDS priorities. There can be the traditional North-South cooperation, the emerging South-South cooperation, the well-tested triangular cooperation or even the novel SIDS-SIDS partnerships. Importantly, every partnership matters. When one belongs to the United Nations group with special challenges and vulnerabilities in the context of sustainable development, all options should be open for consideration. The SIDS Partnership Framework and the Steering Committee provide the platform from which new partnerships will emerge through outreach initiatives and coordination to ensure that all partners involved work together cooperatively and in a cohesive manner to meet SIDS development needs.
Oceans and seas have a fundamental role to play in contributing to global prosperity, from regulating climate to providing food security for billions of people. They are an important source of employment and income for many communities around the world. The sustainable management of oceans and seas is therefore critical for economic and social development and poverty eradication and for raising living standards worldwide.
Yet the health of the oceans is increasingly compromised by the pressures of overfishing, climate change, ocean acidification, habitat loss and pollution. As the health of the marine ecosystems declines, so too does their capacity to provide food, livelihoods and incomes. These impacts disproportionately affect our island countries, which are the most vulnerable and least able to adapt. And if the trends continue, critical thresholds may soon be reached, with potentially dire consequences for our islands’ food security, incomes and livelihoods.
It was against the backdrop of mounting challenges and a sense of pessimism in the light of the fragmentation of United Nations discussions on ocean issues that the Pacific small island developing States championed the push for oceans to be a stand-alone goal in the new set of Sustainable Development Goals. SDG 14 is now the dedicated Goal on oceans. Last week’s third Our Ocean conference, hosted by the United States Government and under the leadership of Secretary of State John Kerry, and the high-level United Nations Conference to Support the Implementation of Sustainable Development Goal 14, to be held in June 2017, are welcome efforts at the global level to address some of our emerging concerns. The start of the preparatory process to develop an international, legally binding instrument under the United Nations Convention on the Law of the Sea on issues relating to the conservation and sustainable use of marine biological diversity beyond areas of national jurisdiction is a positive development — a step in the right direction — in which the Pacific islands are participating very actively.
The world is a powerless witness to the tragedy of people fleeing from their countries to avoid being mired in the destruction of war and terrorism. Obviously, a credible and long-term response is needed to address this grave crisis that has cost so many innocent lives and affected so many people. Individual actions by States cannot in themselves lead to a solution. We must all shoulder the responsibility of collectively meeting the threat through concerted multilateral action, consistent with the spirit that underlies the Organization. Ideally, this effort must start in the Security Council, which is entrusted with the responsibility of maintaining world peace.
It is in that conviction that Samoa calls on the Security Council to address the threat posed by the recent actions of North Korea to the peace and stability of the Asia and Pacific region, if not the whole world. Imagine how easily achievable some if not all of the 17 SDGs would be if all the resources spent on futile wars were instead diverted for the much-needed economic and social activities that are so necessary for the creation of a peaceful society.
Our world has enjoyed peace and security for 70 years by faithfully observing and following the Charter of our Organization. World leaders with the power and authority to end wars have the moral duty and responsibility to ensure that our people continue to live in peace and harmony for many more years to come. In their reflective wisdom, our leaders have reaffirmed their faith in a strengthened and reformed United Nations as a vital multilateral institution that can respond effectively and ably to the challenges of the twenty-first century and deliver on the Millennium Declaration.
Samoa supports an enlarged Security Council in both membership categories to reflect contemporary geopolitical realities. The case for democratic practices and transparency in the Security Council’s procedures and working methods in order to facilitate a more engaged and effective relationship with the General Assembly remains a compelling one. On the other hand, the Assembly must work hard to regain the confidence of the world in its status as the highest representative decision-making body of the Organization.
Let me now pay homage to the selfless work performed by the men and women in the Blue Helmets serving in various peacekeeping operations, some of whom have paid the ultimate sacrifice. Samoa will continue to provide civilian policemen and policewomen as its tangible contribution to such a noble cause.
Let us remember that the strength of our Organization lies in our numbers and our diverse membership. We must rise above the confines of national interests and work to benefit from the diverse richness of our membership. Let us capitalize on our unity in diversity and set aside our differences so that, as nations united, we can be the vanguard for the good of humankind.
